PER CURIAM.
Mark Gauvain, the plaintiff in a personal injury action, appeals the final judgment entered after jury verdict and the trial court order denying his motion for new trial. We affirm.
Gauvain presents four issues on appeal. We do not address the two issues pertaining to the seatbelt defense because the argument presented on appeal was not timely presented to the trial court. Furthermore, Gau-vain’s counsel stipulated to the jury instructions and verdict form that were given to the jury. Therefore, these issues were not preserved for appellate review. See City of Orlando v. Birmingham, 539 So.2d 1133 (Fla.1989). With respect to the remaining two issues, we find them to be without merit.
Affirmed.
SCHOONOVER, A.C.J., and FULMER and QUINCE, JJ., concur.